FILED: 8/27/2015 4:18:06 PM
                                                                           SHERRI ADELSTEIN
                                                                           Denton County District Clerk
                                                                           By: Joanna Price, Deputy


                                   CAUSE NO. 14-06405-393

                                                                               FILED IN
                                                                        2nd COURT OF APPEALS
IN THE MATTER OF PATRICIA OSBORNE, §                        IN THE   DISTRICT   COURTTEXAS
                                                                         FORT WORTH,
AND PATRICIA OSBORNE ON BEHALF OF §                                     8/28/2015 9:20:40 AM
CHARLES OSBORNE, AS NEXT OF KIN AND§                                         DEBRA SPISAK
CHARLES OSBORNE, INDIVIDUALLY      §                                            Clerk
     Plaintiffs                    §
                                   §
vs.                                §                        393rd JUDICIAL DISTRICT
                                   §
REHABILITATION INSTITUTE OF        §
DENTON, LLC D/B/A SELECT           §
REHABILITATION HOSPITAL OF         §
DENTON, LLC; HOSPITAL HOLDINGS     §
CORPORATION; AND MAYHILL HEALTH §
CARE PARTNERS, INC;                §
             AND                   §
WILLIAM ROWE, M.D.                 §
                                   §
     Defendants                    §                        DENTON COUNTY, TEXAS


                                     NOTICE OF APPEAL

       Plaintiffs file this Notice of Appeal seeking to alter the trial court’s judgment or other

appealable order.

       The trial court, trial court case number and style of this matter are shown in the above

caption.

       The judgment or order appealed from was signed on July 28, 2015.

       Plaintiffs desire to appeal the Judgment or Order.

       This appeal is being taken to the Second Court of Appeals.

       This notice is being filed by Plaintiffs.

       This is an accelerated appeal.
                                      Respectfully submitted,


                                      THE LAW OFFICES OF W. EDWARD McLENDON
                                      W. Edward McLendon, Attorney at Law
                                      5001 Spring Valley Road, Suite 400E
                                      Dallas, Texas 75244
                                      Tel: 972-383-1557
                                      Fax: 972-383-1556
                                      E-Mail: edmclendon@hotmail.com


                                      By:_____/s/ W. Edward McLendon_________________
                                      W. Edward McLendon
                                      State Bar No. 13762300
                                      Attorney for Plaintiffs




                                 CERFICATE OF SERVICE

        I hereby certify that a true and correct copy of Notice of Appeal was served by electronic
service in compliance with TRCP 21 and 21(a) on this 27th day of August , 2015 to all parties
and counsel of record as listed below:

Brett Timmons
Law Offices of Brian J. Judis
Plaza of the Americas, North Tower
700 N. Pearl, Suite 425
Dallas, Texas 75201
214-220-5619 (Ofc)
214-775-4124 (Fax)
brett.timmons@cna.com


                                             By:_____/s/ W. Edward McLendon_______
                                             W. Edward McLendon